Citation Nr: 1225276	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from October 1966 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, it was determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a back disorder.  


FINDINGS OF FACT

1.  By decision of September 2008, the Board denied service connection for a back disorder.  

2.  Additional evidence received since the September 2008 Board denial of service connection for a back disorder is either cumulative or redundant of evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2008 Board denial of service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).  


2.  The evidence received since the September 2008 Board denial of service connection for a back disorder is not new and material, and the criteria for reopening the claim are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in September 2003, December 2005, September 2006, and August 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2009 letter mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a Claimant of the evidence and information that is necessary to reopen the claim and VA must notify the Claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for benefit sought in the August 2009 VCAA letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  


New and Material evidence to Roepen a Claim for 
Service Connection for a Back Disorder

The appellant's claim for service connection for a back disorder was denied by the Board in a September 2008 decision.  The evidence then considered included the service treatment records (STRs), which showed that the Veteran was seen in January 1968 after an automobile accident, during which he hit his head on the windshield.  X-rays of the head and skull were negative.  The Veteran sought treatment the following week for back pain following pulling and lifting.  He was diagnosed with myositis of the back and was instructed not to lift or pull for one week.  The remainder of STRs is negative for complaints, treatment, or diagnosis of a back disorder, to include at time of separation exam in November 1970 when it was found that his spine was normal.  Moreover, he denied having a medical history of back trouble.  Many years after service in private and VA records, cervical and lumbar spine conditions were noted.  For example, magnetic resonance imaging (MRI) cervical spine in 1997 showed evidence of degenerative changes at numerous levels.  In subsequent years, ankylosing spondylitis was reported and lumbar spine degenerative disc disease (DDD) was noted, to include upon VA examination in 2007.  VA examiners opined in 2007 and 2008 that current back complaints were unrelated to active service injury from many, many years prior.  

It was also noted in the Board's 2008 decision that there was no post service medical evidence showing that the Veteran sought treatment for back complaints until many decades had passed since discharge.  The Board noted that to the extent that the Veteran may have had any symptomatology in service, such symptoms appeared to have been acute and transitory and to have resolved prior to separation.  The Board's 2008 denial also included consideration of several lay statements that were submitted in support of the Veteran's claim.  The statements primarily described the Veteran's current low back problems, although there was one statement by a fellow serviceman who noted that the Veteran fell while climbing a fence during service.  As none of the evidence showed objective evidence of a chronic back disorder during service or until decades after service, or an objective medical opinion linking current low back problems to the Veteran's military service, the Board denied service connection for a back disorder.  

The September 2008 Board decision denying service connection for a back disorder is final as to the evidence then of record, and is not subject to revision on the same factual basis.  

When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).  However, under pertinent legal authority, the VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011); see also Hodge v. West, 155 F. 3d 1356   (Fed. Cir. 1998).  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made, and if it is, whether it provides a new factual basis for allowing the claim. An adverse determination as to either question is appealable.  38 U.S.C.A. §§ 5108 (west 2002 & Supp. 2011), 7104; 38 C.F.R. § 20.1105 (2011).  

The current application to reopen the claim for service connection for a back disorder was filed in June 2009.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 (2011).  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate the merits after ensuring that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the September 2008 Board decision) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Considering the record in light of the above, the Board finds that none of the additional evidence added to the record since the Board's prior final September 2008 denial constitutes new and material evidence to reopen the claim for service connection for a back disorder, in that there remains no evidence of such disease in service or to the required degree within 1 year of separation therefrom, and no medical opinion linking any post-service back disorder to military service or any incident thereof.  The additional pertinent medical evidence added to the record since the final September 2008 Board decision consists primarily of previously received medical records as summarized above and already considered.  Any treatment records submitted that were not previously of record do not reflect that any current back disorder was present during service or in the immediate years thereafter.  The probative evidence of record simply does not reflect that the Veteran had a chronic back disorder during service or until many decades after service separation.  And, the record contains more than one opinion that post-service back problem are unrelated to military service.  

On that record, the Board concludes that the additional evidence associated with the claims folder since the Board's September 2008 denial is either cumulative or redundant of evidence previously of record, or does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim for service connection for a back disorder, or raise a reasonable possibility of substantiating the claim.  Rather, there continues to be no competent medical evidence of a chronic back disorder in service or to the required degree within 1 year of separation therefrom, and no competent, probative medical opinion linking any post-service back disorder to military service or any incident thereof.  

With respect to the claimant's assertions, the Board notes that he is competent to offer evidence as to facts within his personal knowledge, such as the his own symptoms, including claims of high blood pressure.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals. Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the appellant (and others of record, to include his wife, friends, and a fellow serviceman), without the appropriate medical training or expertise, is not competent to render a persuasive opinion on a medical matter such as the relationship between his post-service back disorders and any incident of his military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the claimant's assertions in this regard have no probative value.  

Under these circumstances, the Board must conclude that none of the additional evidence added to the claims folder since the September 2008 Board denial constitutes new and material evidence to reopen the claim for service connection for hypertension.  Therefore, the September 2008 Board decision remains final as to that matter, and the Board must deny the appeal.  Since the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally-disallowed claim for service connection for a back disorder, the "benefit-of-the-doubt" doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

As new and material evidence to reopen the claim for service connection for a back disorder has not been received, the appeal is denied.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


